UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1985



MAHNAZ ARSHAD, a/k/a Mohammed Zubair,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-977-268)


Submitted:   January 31, 2006           Decided:    February 16, 2006


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER & REMES, P.C., Washington, D.C., for
Petitioner. Rod J. Rosenstein, United States Attorney, Christopher
J. Gramiccioni, Assistant United States Attorney, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mahnaz      Arshad,    a    native     and    citizen       of   Pakistan,

petitions for review of a Board of Immigration Appeals’ (“Board”)

order dismissing his appeal from the immigration judge’s decision

denying his application for asylum and withholding of removal.                         We

deny the petition for review.

              Arshad bore the burden of demonstrating his eligibility

for asylum.         8 C.F.R. § 1208.13(a) (2005); Gonahasa v. INS, 181

F.3d   538,    541     (4th   Cir.       1999).      A     determination       regarding

eligibility for asylum or withholding of removal is conclusive if

supported by substantial evidence on the record considered as a

whole.        INS    v.   Elias-Zacarias,          502     U.S.    478,    481   (1992).

Administrative         findings     of    fact      are    conclusive      unless     any

reasonable     adjudicator        would     be    compelled       to   decide    to   the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2000).                   We will reverse the

Board “only if ‘the evidence presented by the petitioner was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.’”                  Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting Huaman-Cornelio, 979 F.2d at 999

(internal quotation marks omitted)).

              With respect to Arshad’s claim that he was persecuted by

Sunni Muslims, we find substantial evidence supports the Board’s

findings that he failed to show the Pakistani government was

unwilling and unable to control the extremist groups.


                                          - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -